Citation Nr: 0104603	
Decision Date: 02/14/01    Archive Date: 02/20/01	

DOCKET NO.  94-30 792	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARINGS ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

John R. Pagano, Counsel


INTRODUCTION

The veteran had active military service from September 1971 
to October 1973.  

This matter arises from various rating decisions rendered 
since December 1992 by the Department of Veterans Affairs 
(VA) Regional Offices (ROs) in Pittsburgh, Pennsylvania, and 
Cleveland, Ohio.  These denied the benefit now sought on 
appeal.  Following compliance with the procedural 
requirements set forth in 38 U.S.C.A. § 7105 (West 1991), the 
case was forwarded to the Board of Veterans' Appeals (Board) 
for appellate consideration.  The Board then remanded this 
case to the RO on three separate occasions in order to comply 
with the veteran's request for personal hearings and to 
acquire additional information.

The issues of the veteran's entitlement to an increased 
rating for residuals of fractures of the left clavicle and 
scapula and his entitlement to disability compensation for 
bilateral hearing loss pursuant to the provisions of 
38 U.S.C.A. § 1151 (West 1991 & Supp. 2000) had previously 
been certified for appeal.  However, at his video conference 
hearing held on October 20, 2000 before the undersigned, the 
veteran expressly indicated that the only issue for 
consideration on appeal was that regarding his entitlement to 
service connection for bilateral hearing loss.  This 
constitutes a withdrawal of the veteran's substantive appeal 
regarding all issues other than that cited on the cover page 
of this decision.  See 38 U.S.C.A. § 7105(b)(2); 38 C.F.R. 
§ 20.204(c) (2000).  A transcript of the October 20, 2000, 
videoconference hearing, reflecting the veteran's intentions 
in this regard, has been made a permanent part of the 
appellate record.

At the aforementioned videoconference hearing, the veteran 
also raised the additional issue of his entitlement to 
service connection for tinnitus.  That issue has not been 
developed or certified for appeal.  See 38 U.S.C.A. § 7105.  
Nor is it one that is "inextricably intertwined" with the 
issue now on appeal.  See Harris v. Derwinski, 1 Vet. 
App. 180, 183 (1991).  As such, it is referred to the RO for 
all action deemed necessary.  


REMAND

Preliminary review indicates that this case is not yet ready 
for appellate consideration for the reasons that follow.  

The Board notes that on November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000, 
which applies to all pending claims for VA benefits and which 
provides that VA shall make reasonable efforts to assist a 
claimant in obtaining evidence necessary to substantiate his 
claim for a benefit under any law administered by VA.  See 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
114 Stat. 2096 (2000) (the "Act").  The Secretary is required 
to obtain all relevant records, to include VA medical 
records, and any other relevant records held by any Federal 
department or agency.  The Secretary also is required to 
provide a medical examination or obtain a medical opinion 
when such an examination or opinion is necessary to make a 
decision on a given claim.  See the Act, § 3(a), 114 Stat. 
2096, 2097-98 (2000) (to be codified at 38 U.S.C. § 5103A).  
The foregoing must be accomplished when there is a reasonable 
possibility that such assistance would aid in substantiating 
the claim.  Id.  

The record does not indicate VA has complied with the 
requirements of the Act for a number of reasons.  First, the 
Board notes that the veteran has not been afforded a VA 
audiological examination in recent years.  Second, when he 
has been examined, an opinion regarding any possible nexus 
between his currently noted bilateral hearing loss and his 
military service has not been elicited.  This also must be 
accomplished to both ensure compliance with the Act and to 
ensure that the Board is in a position to render an informed 
decision.  

In view of the foregoing, this case again is REMANDED to the 
RO for the following:

1.  The veteran should be afforded a 
special VA otological examination.  The 
claims folder should be available to, and 
be reviewed by, the examining physician 
in conjunction with the examination.  All 
indicated tests and studies must be 
accomplished.  The examiner should review 
the complete history regarding the 
veteran's bilateral hearing disability, 
to include his service medical records.  
The veteran's current complaints should 
also be noted.  The examiner should then 
render an opinion as to whether it is as 
likely as not that the veteran's 
bilateral hearing loss is related to an 
incident or incidents of his military 
service.  The examiner should comment on 
the October 2000 opinion of Daphne Ayn 
Bascom, M.D., Ph.D., Chief Resident in 
Otolaryngology at the University of 
Pittsburgh Medical Center.  A complete 
rationale should be given for each 
opinion and conclusion expressed.  

2.  The RO should then review the 
examination report to ensure that it is 
in compliance with this REMAND.  If not, 
it should be returned for corrective 
action.  The RO should also ensure 
compliance with the notice and 
development procedures of the Veterans 
Claims Assistance Act of 2000, referenced 
above.

3.  The RO should again review the claim.  
If the benefit sought on appeal is not 
granted, both the veteran and his 
representative should be furnished a 
supplemental statement of the case.  

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further consideration.  
The veteran need take no action until so informed.  The 
purpose of this REMAND is both to obtain clarifying 
information and to accord the appellant due process of law.  
No inference should be drawn regarding the final disposition 
of the claim.  The appellant has the right to submit 
additional evidence and argument on the matter that the Board 
has remanded to the RO.  Kutscherousky v. West, 12 Vet. App. 
369 (1999).



		
	S. L. KENNEDY
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).


